Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered June 27, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him as a second felony offender to a term of 31/a to 7 years, unanimously affirmed.
Reference to an uncharged burglary, which was the subject of the 911 call that brought the officers to the scene and led to their observations, was appropriate since it provided essential background information that assisted the jury in understanding the circumstances of the arrest (People v Till, 87 NY2d 835), and was responsive to issues raised by defendant. Any potential prejudice to defendant was alleviated by the court’s limiting instructions (People v Torres, 199 AD2d 224). Concur— Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.